PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/912,453
Filing Date: 7 Jun 2013
Appellant(s): Lutnick et al.



__________________
Timothy C. Bradley (Reg. No. 59,497)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 4, 2021.
Attached: PTO-892 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Argument
In response to Appellant’s assertion on pages 6-10 of the Brief that the claims are eligible under Step 2A, Prong 2 of the 2019 PEG because they recite additional elements that integrates an abstract idea into a practical application, the Examiner respectfully disagrees. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1-2 and associated descriptions in paragraphs 34-37 reveals that the server may be any suitable server, processor, computer, or data processing device, or combination of the same. Computer network may be any suitable computer network including the Internet, an intranet, a wide-area network (WAN), a local-area network (LAN), a wireless network, a digital subscriber line (DSL) network, a frame relay network, an asynchronous transfer mode (ATM) network, a virtual private network (VPN), or any combination of any of the same. Communications links may be any communications links suitable for communicating data between workstations and server, such as network links, dial-up links, wireless links, hard- wired links, etc. Workstations may be personal computers, laptop computers, mainframe computers, dumb terminals, data displays, Internet browsers, Personal Digital Assistants (PDAs), two-way pagers, wireless terminals, portable telephones, programmed computers having memory, the programmed computer using the memory for implementing trading models, etc., or any combination of the same. Back office clearing center may be any suitable equipment, such as a computer, a laptop computer, a mainframe computer, etc., or any combination of the same, for causing transactions to be cleared and/or verifying that transactions are cleared. It is clear from Appellant’s specification that a system comprising generic processor and generic components suitably programmed are used execute the claimed steps. It is to be noted that that the instructions to vend priority is based on user intervention. The vend priority button/feature, described in the claim are generic displays by generic computer systems. Virtual actuatable buttons (like the vend priority) for making a selection is a conventional feature in i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
The features recited in the claims and also on page 7 of the brief such as “arrange at least a first and a second one of the plurality of trading orders in a stack according to priority rules such that the first trading order has a more senior position in the stack than the second trading order…. cause display, over the communication network, only on a graphical user interface of a given trading terminal of the plurality of trading terminals other than the first trading terminal, of a flashing an-alert indication that the trading priority is available, in which the indication is displayed associated with a selected position on the graphical user interface determined to be displaying a trade side corresponding to the trading priority, and cause vending of the trading priority to a next willing priority acquiror associated with a given trading terminal of the plurality of trading terminals other than the first trading terminal, as long as time is determined to be left over in the priority trading time period based on the timing of the priority trading time period from the start of timing, in which the cause vending includes causing, over the communication network, the flashing alert indication on the graphical user interface of the given SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. 
Decisions relating to indicating whether trading priority is or is no longer available and reallocating network resources associated with electronic trading priority (e.g., by vending trading priority between traders and incentivizing those with priority to make it available for other traders) are business decisions based on rules, using computers as tools in their ordinary 
Using flashing alert indications on graphical user interfaces (GUIs) to alert a user is a conventional feature in GUIs. In response to Appellant’s assertion that the Examiner has provided no evidence that the use of GUI features such as “flashing alert indications” (for indicating certain conditions) are conventional features, the Examiner would like to draw the Appellant’s attention to the references cited in the attached PTO-892. A search of the patents/pre-grant publications databases before the Appellant’s priority date revealed at least 653 hits with the feature of “flashing alert indicators in a GUI”. For the sake of brevity, only seven references have been provided on the attached PTO-892 to illustrate this conventional feature. 
Regarding Appellant's arguments alleging that the claims do not wholly preempt the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Although the Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption,” see Alice Corp.,134 S. Ct. at 2354, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing pre-emption as the sole test for patent eligibility. “The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. Alice Corp., 134 S. Ct. at 2354). “[Preemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.” Id. Also preemption is not a stand-alone test. Preemption concerns have been addressed by the examiner through the application of the 2019 PEG framework. Appellant’s attempt to show alternative uses of the abstract idea outside the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Similarly, Appellant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly elements more recited in the claim. In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. In Alice also the computer system was specifically programmed to execute the specifically claimed steps in Alice. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only “a method of modifying the position in the stack of the second trading order based on causing the vending of the trading priority” in general, but also the specific type of “methods of modifying the position in the stack of the second trading order based on causing the vending of the trading priority”. And that the present claims do not preempt the field of method of modifying the position in the stack of the second trading order based on causing the vending of the trading priority do not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). Also, Ultramercial decision makes it clear that Patent Owner's arguments regarding pre-emption "are not a substitute for the proper two-part test under Alice". 
Bascom. In Bascom, the claims describe a filtering system by providing customized filters at a remote server. Specifically, in Bascom an ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website. The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website. The focus of the claims in Bascom is on the specific asserted improvement in filtering technology by providing individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. Specifically, the claimed invention in Bascom achieves other benefits over conventional filtering by providing Internet-content filtering in a manner that can be customized for a person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user, and structuring a filtering scheme not just to be effective, but also to make user-level customization administrable as users are added instead of becoming intractably complex. Hence, the Bascom claims are not directed to an abstract idea. On the other hand, the Appellant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The invention in Bascom was a technological solution to a technological problem (using an improved filtering technology rather than using conventional filtering technology). Whereas the Appellants’ invention is a business solution, using computers, to a problem rooted in an abstract idea. In the instant application, the server/processor is used in its normal, expected, and routine manner. The claims contain little more than a directive to “use the processor” to implement the abstract idea embraced by the claims. The transformation of an Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294). The claims of the instant case employ a generic system comprising a processor of a (trading) server suitably programmed to perform the claimed functions. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). 
In similar arguments made by the Appellants in the Appeal Brief filed on October 22, 2015 and subsequent Request for Rehearing filed on November 16, 2017, the PTAB found that the Appellant’s arguments were not persuasive (See PTAB decisions rendered on September 19, 2017 and December 28, 2017).
For these reasons and those discussed in the rejection, the additional elements in the claims do not integrate an abstract idea into a practical application
In response to Appellant’s assertion on pages 10-11 of the Brief that the claims are eligible under Step 2B of the 2019 PEG because they recite significantly more than the alleged abstract idea, the Examiner respectfully disagrees. 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed in the rejection with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps, recited in the claim, amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer 
The claimed method of the Appellant’s invention is performed by a system comprising a generic processor and generic components suitably programmed to perform all the steps. A plain reading of Figures 1-2 and associated descriptions in paragraphs 34-37 reveals that the server may be any suitable server, processor, computer, or data processing device, or combination of the same. Computer network may be any suitable computer network including the Internet, an intranet, a wide-area network (WAN), a local-area network (LAN), a wireless network, a digital subscriber line (DSL) network, a frame relay network, an asynchronous transfer mode (ATM) network, a virtual private network (VPN), or any combination of any of the same. Communications links may be any communications links suitable for communicating data between workstations and server, such as network links, dial-up links, wireless links, hard- wired links, etc. Workstations may be personal computers, laptop computers, mainframe computers, dumb terminals, data displays, Internet browsers, Personal Digital Assistants (PDAs), two-way pagers, wireless terminals, portable telephones, programmed computers having memory, the programmed computer using the memory for implementing trading models, etc., or any combination of the same. Back office clearing center may be any suitable equipment, such as a computer, a laptop computer, a mainframe computer, etc., or any combination of the same, for causing transactions to be cleared and/or verifying that transactions are cleared. It is to be noted that that the instructions to vend priority is based on user intervention. It is clear from Appellant’s specification that a system comprising generic processor and generic components suitably programmed are used execute the claimed steps. The processor in all the steps is recited i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components.  
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), 
In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims is a generic processor suitably programmed to perform all the steps. The fact that a generic processor, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of conventional computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant Berkheimer memo) are not persuasive.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “server processor” is somehow made more efficient or that the manner in which the server processor carries out its basic functions is otherwise improved in any way. The alleged advantages that Appellants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in “the business rules regarding arranging at least a first and a second one of the plurality of trading orders in a stack according to priority rules such that the first trading order has a more senior position in the stack than the second trading order and rearranging/modifying the stack based on the rules” in the context of modifying the position in the stack of the second trading order based on causing the vending of the trading priority, for which the computers are used as tools in their ordinary capacity. Here, the focus of the claims is not any improved computer or network, but the improved rule-based analysis; and indeed, the specification makes it clear that generic computer technology is usable to carry out the analysis. The Appellant’s claims thus fit into the familiar class of claims that do not “focus on an improvement in Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The features in the claims may, at best, be considered an improvement in the abstract idea of modifying the position in the stack of the second trading order based on the causing the vending of the trading priority. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014), Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. 
Furthermore, Examiner does not see the parallel between the claims of the instant case and those of Core Wireless and DDR Holdings. In Core Wireless the claims are directed to an improved user interface for computing devices, not to an abstract idea of an index. In DDR Holdings an improvement in web technology was used to address the problem of retaining web customers. DDR Holdings was solving a problem introduced by technology, such that it was a technological solution to a technological problem. The claims in DDR Holdings were patentable not because they were tied to the computer and the Internet but because the claims in DDR Holdings specified how interactions with the Internet were manipulated to yield a desired 
In similar arguments made by the Appellants in the Appeal Brief filed on October 22, 2015 and subsequent Request for Rehearing filed on November 16, 2017, the PTAB found that the Appellant’s arguments were not persuasive (See PTAB decisions rendered on September 19, 2017 and December 28, 2017).
For these reasons and those discussed in the rejection, the claims are not Patent-eligible under step 2B of the analysis. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 15, 2021 


Appeal Practice Specialist
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.